Citation Nr: 0627877	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether reduction of the appellant's improved pension 
benefits effective May 1, 2002, based on excessive income was 
proper.

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $16,183.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, that reduced the veteran's pension 
payments effective May 1, 2002, due to the receipt of Social 
Security benefits.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the Fort 
Harrison, Montana, RO in June 2005.  A transcript of the 
hearing is in the claims folder.  

The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$16,183.00 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant will be 
notified if any further action is required on his part.


FINDING OF FACT

The appellant's nonservice-connected pension benefits 
effective May 1, 2002, were properly reduced by the amount of 
Social Security benefits received by the veteran as of that 
date.





CONCLUSION OF LAW

Reduction of the appellant's pension benefits effective May 
1, 2002, based on receipt of income in the form of Social 
Security benefits was proper.  38 U.S.C.A. §§ 1503, 1521, 
5107 (West 2002); 38 C.F.R. §§ 3. 23, 3.271, 3.272 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the duty to notify and assist 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply to a claim for validity of overpayment 
claims as these types of claims are subject to separate 
notice and development procedures.  Barger v. Principi, 16 
Vet. App. 132 (2002).  The Board observes that the RO 
properly followed the procedures of 38 C.F.R. § 3.105(h) 
prior to reducing his pension benefits.  In a July 2004 
notice from VA, the veteran was provided ample opportunity to 
dispute the validity of the debt or otherwise support his 
claim.  The rating decision and the Statement of the Case 
advised him of the legal and factual basis for the 
determination.

Based upon the above, the Board finds that the veteran was 
properly advised of the evidence and/or information necessary 
to substantiate his claim, and the relative duties on the 
part of himself and VA in developing his claim.  The Board 
further finds that no reasonable possibility exists that any 
further development of the claim would be capable of 
producing evidence that would substantiate the claim.  

The veteran urges that the VA improperly found that he owes 
an overpayment of pension benefits in the amount of 
$16,183.00.  The RO found this overpayment existed after it 
obtained information from the Social Security Administration 
in June 2004 showing he began receiving Social Security 
income of $448.00 per month as of March 2002.  A VA Audit 
report dated in June 2004 reflects the Social Security income 
findings.  In September 2004, the veteran was informed that 
this resulted in an overpayment of $16,183.00.  

In this case, the Board must determine the lawfulness of the 
debt asserted.  See Smith v. Derwinski, 1 Vet. App. 267 
(1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The veteran 
disputes that he was overpaid pension benefits in the amount 
of $16,183.00 and filed both a notice of disagreement and 
substantive appeal.  Thus, the veteran has disputing the 
validity of the debt.  See VAOPGCPREC 6-98 (Apr. 24, 1998); 
38 C.F.R. § 1.911(c) (2005).  However, the veteran's notice 
of disagreement and substantive appeal did not include a 
specific argument, other than asserting that VA should 
properly coordinate with the Social Security Administration 
to avoid overpayments to veterans.  The veteran urged this in 
his testimony before the undersigned.  However, the veteran 
does not appear to be objecting to the findings from the 
aforementioned Audit report or otherwise denying that he was 
receiving the Social Security benefits.  

Under the applicable governing legal criteria, the maximum 
rate of pension is reduced by the amount of the countable 
income of the beneficiary.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.23 (2005).  Certain expenses, including 
unreimbursed medical expenses, may be deducted from countable 
annual income during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272 (2005).  Social 
Security benefits are not listed as exclusions to countable 
income under applicable regulation.  38 C.F.R. § 3.272.  

Upon review, VA provided the veteran a letter dated in 
October 2004, which calculated and explained the $16,183.00 
of overpaid pension benefits.  This calculation took into 
account the discovery of the veteran's Social Security 
income.  The veteran does not dispute this fact.  Due to the 
Audit report dated in June 2004 and information of record, 
the Board finds that the overpayment of pension benefits has 
been properly calculated.  Additionally, there is no evidence 
that the creation of the debt at issue is the sole result of 
VA administrative error.  See 38 U.S.C.A. § 5112(b)(10) (West 
Supp. 2005); 38 C.F.R. § 3.500(b)(2) (2005) (the effective 
date of reduction or discontinuance of pension by reason of 
an erroneous award based solely on administrative error shall 
be the date of last payment).  The veteran is assuming that 
VA would have immediate shared access of his financial 
information from the Social Security Administration.  
However, there is no evidence of record showing that VA knew 
about the changes to his medical expenses until June 2004.  
The veteran does not claim, nor does the evidence show, that 
he notified VA of changes to his income prior to that time.  
As such, the overpayment of pension benefits in the original 
amount of $16,183.00 was properly created.


ORDER

Reduction of the appellant's nonservice-connected pension 
benefits effective May 1, 2002, based on excessive income was 
proper; the appeal is denied.


REMAND

In addition to disagreeing with the RO's September 2004 
pension determination, the appellant also expressed 
disagreement (in an October 2004 notice of disagreement and 
in another letter received at the RO that month) with an 
October 2004 letter he received from the debt management 
center regarding a declared overpayment due to excessive 
pension payments.  The appellant disagreed with the amount of 
the overpayment and said that he should not have to pay it 
back, citing health difficulties.  Accordingly, the 
appellant's October 2004 notice of disagreement is also 
construed as a disagreement to the declared overpayment of 
improved pension benefits in the amount of $16,183.00 that 
was made on or after May 2002.  The veteran reiterated his 
intent to seek a waiver at the Travel Board hearing and in 
documents submitted following the hearing.  

Based on the foregoing, appropriate action, including 
issuance of a statement of the case on this matter, is 
necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The appellant and his representative 
should be issued a Statement of the Case 
that addresses the issue of entitlement 
to waiver of recovery of an overpayment 
of improved pension benefits.  Prior to 
the issuance of that Statement of the 
Case, the appellant should be afforded 
the opportunity to provide the RO with an 
updated financial status report.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The appellant must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


